DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
Line 2, replace “comprises” with “includes”. Legalese style language such as “comprises” is generally not permitted within an abstract.
Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claim 6 is allowed.
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the electric circuit assembly" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, replace "the electric circuit assembly" with "an electric circuit assembly".
Claim 5 recites “is preferably a multi-digit combination lock...” However, the examiner notes that the phrase “is preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the examiner assumes that the phrase “is preferably a multi-digit combination lock….” is meant to recite “is 
Each of claims 7-12 appears to use the phrase “can be”. However, the examiner notes that the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). To overcome this rejection, the examiner notes that the phrase “can be” could be replaced with “configured to”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over 9,566,704 (Stoikos) in view of U.S. Patent Application Publication No. 2003/0111476 (Serio, JR.) and U.S. Patent Application Publication No. 2015/0069966 (Overall).
Regarding Claims 1 and 3, Stoikos teaches: Claim 1 - a portable storage container (10) comprising: a four-sided bottom case (20) including a base and a perimeter sidewall extending upwardly from the base whereby the sidewall terminates at an open upper end thereby providing an internal volume for storage; a four-sided top cover (30) having a top surface and a perimeter sidewall extending downwards from the top surface thereby providing an internal volume for storage, wherein the top cover (30) is secured over the upper end of the bottom case (20) to form a lid; capability of powering electronic devices when connected into multiple USB ports (290) located on exterior side of the bottom case (20); a user configurable storage system (100 and 220) equipped within the internal volume formed in the top cover (30) and the bottom case (20) to store contents; a locking mechanism (80) to securely lock the top cover (30) to the bottom case (20) to prevent unwanted access to the internal contents stored therein, (Figures 1-5).
Stoikos does not teach: 
(A) A seal between the top cover and the bottom case to create an airtight and waterproof seal between the top cover and the bottom case when the top cover and the bottom case come in full contact with each other (Claim 1).
(B) A solar energy panel affixed on an exterior surface of the bottom case to power electronic devices when connected into multiple USB ports located on exterior side of the bottom case (Claim 1); Claim 3).
In regards to (A), Serio, JR. teaches: Claim 1 - a seal (47) between a top cover (34) and a bottom case (32) to create an airtight and waterproof seal between the top cover (34) and the bottom case (32) when the top cover (34) and the bottom case (32) come in full contact with each other, (Figures 1-9). Therefore, it would have been obvious to one of ordinary skill in the art to modify the container of Stoikos to have a seal between the top cover and the bottom case to create an airtight and waterproof seal between the top cover and the bottom case when the top cover and the bottom case come in full contact with each other (Claim 1) as taught by Stoikos for the purposes of protecting the contents of the container from water or other airlike/fluid contents.
In regards to (B), Overall teaches: Claim 1 - a solar energy panel (126) affixed on an exterior surface of the bottom case (118) to power electronic devices when connected into multiple USB ports (104), (Figures 1-20); Claim 3 - wherein the solar energy panel (126) collects and converts solar energy into electrical energy which is stored in a battery (102) situated in the base of the bottom case (118), (Figures 1-20). Therefore, it would have been obvious to one of ordinary skill in the art to modify the container of Stoikos to have a solar energy panel affixed on an exterior surface of the bottom case to power electronic devices when connected into multiple USB ports located on exterior side of the bottom case (Claim 1); and wherein the solar energy panel collects and converts solar energy into electrical energy which is stored in a battery situated in the base of the bottom case (Claim 3) as taught by Overall for the purposes of being able to recharge the battery (260) of Stoikos.



Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over 9,566,704 (Stoikos) in view of U.S. Patent Application Publication No. 2003/0111476 (Serio, JR.) and U.S. Patent Application Publication No. 2015/0069966 (Overall), and further in view of U.S. Patent Application Publication No. 2008/0267592 (Fiala et al.).
Regarding Claim 2, Stoikos as modified by Serio, JR. and Overall teaches the container as described above, but does not teach: wherein the bottom case includes a four-sided internal cover placed on the base of the bottom case thereby covering the electric circuit assembly in the bottom case used to charge the electronic devices (Claim 2). However, Fiala et al. teaches: Claim 2 – a container (100) having a top cover (102) and a bottom case (108), wherein the bottom case (108) includes a four-sided internal cover (104) placed on the base of the bottom case (108) thereby covering the electric circuit assembly in the bottom case (108), (Figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the container of Stoikos as modified by Serio, JR. and Overall to have wherein the bottom case includes a four-sided internal cover placed on the base of the bottom case thereby covering the electric circuit assembly in the bottom case used to charge the electronic devices (Claim 2) as taught by Fiala et al. for the purposes of creating a protective space for the electronics of the container.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over 9,566,704 (Stoikos) in view of U.S. Patent Application Publication No. 2003/0111476 (Serio, JR.) and U.S. Patent Application Publication No. 2015/0069966 (Overall), and further in view of U.S. Patent Application Publication No. 2016/0008973 (Bensman et al.).
Regarding Claim 4, Stoikos as modified by Serio, JR. and Overall teaches the container as described above, in addition to Stoikos teaching: Claim 4 - wherein the user configurable storage system (100, 220) inside the top cover and the bottom case to store contents includes removable compartment Stoikos as modified by Serio, JR. and Overall does not teach: wherein the user configurable storage system inside the top cover and the bottom case to store contents includes mesh netting, clasp bars to retain contents in their place (Claim 4). However, Bensman et al. teaches: Claim 4 – a container (10) having a user configurable user system (50/60) in the form of a removable compartment (50/60), wherein the user configurable storage system (50/60) inside a top cover (20) and a bottom case (30) to store contents includes mesh netting, and clasp bars (paragraph [0042] describes how the removable compartment (50/60) may include mesh pockets and straps) to retain contents in their place, (Figures 1-11). Therefore, it would have been obvious to one of ordinary skill in the art to modify the container of Stoikos as modified by Serio, JR. and Overall to have wherein the user configurable storage system inside the top cover and the bottom case to store contents includes mesh netting, clasp bars to retain contents in their place (Claim 4) as taught by Bensman et al. for the purposes of providing further storage options to a user of the container.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over 9,566,704 (Stoikos) in view of U.S. Patent Application Publication No. 2003/0111476 (Serio, JR.) and U.S. Patent Application Publication No. 2015/0069966 (Overall), and further in view of U.S. Patent No. 10,393,415 (Partee et al.).
Regarding Claim 5, Stoikos as modified by Serio, JR. and Overall teaches the container as described above, but does not teach: wherein the locking mechanism to securely lock the top cover to the bottom case to prevent unwanted access to the internal contents stored is preferably a multi-digit combination lock where a user is required to enter the correct sequence of symbols to release contact between the top cover and the bottom case (Claim 5). However, Partee et al. teaches: Claim 5 – a container (900) having a locking mechanism (975) for locking a top cover (930) to a bottom case (917), wherein the locking mechanism (975) to securely lock the top cover (930) to the bottom case (917) to Stoikos as modified by Serio, JR. and Overall to have wherein the locking mechanism to securely lock the top cover to the bottom case to prevent unwanted access to the internal contents stored is preferably a multi-digit combination lock where a user is required to enter the correct sequence of symbols to release contact between the top cover and the bottom case (Claim 5) as taught by Partee et al. for the purposes of improving the locking/security ability of the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649